              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:18-cv-00312-MR
              [CRIMINAL CASE NO. 1:15-cr-00084-MR-1]


JOEL ELIAS GONZALEZ,             )
                                 )
              Petitioner,        )
                                 )             MEMORANDUM OF
vs.                              )             DECISION AND ORDER
                                 )
UNITED STATES OF AMERICA,        )
                                 )
              Respondent.        )
________________________________ )

     THIS MATTER is before the Court on Petitioner’s Motion to Vacate,

Set Aside, or Correct Sentence under 28 U.S.C. § 2255 [Doc. 1].

I.   BACKGROUND

     In September 2015, Petitioner Joel Elias Gonzalez was charged in a

Bill of Indictment with distribution of a mixture and substance containing 50

grams of methamphetamine (Count One); distribution of 50 grams of actual

methamphetamine (Count Two); and distribution of a mixture and substance

containing a detectable amount of methamphetamine (Count Three), all in

violation of 21 U.S.C. § 841(a)(1). [Criminal Case No. 1:15-cr-00084-MR

(“CR”), Doc. 10: Indictment].     According to the Presentence Report,

Petitioner had distributed methamphetamine in and around Macon County,
North Carolina. [CR 1:15-cr-00084-MR-DLH-1, Doc. 26 at ¶ 8: PSR]. A

confidential source (CS) turned over drugs that Petitioner had fronted to the

CS, recorded phone calls in which the CS and Petitioner discussed the

drugs, and conducted a controlled purchase of crystal methamphetamine

from Petitioner. [Id. at ¶¶ 9-21]. During the controlled purchase, Petitioner

sold the CS 101.4 grams of 96.4% pure “actual” methamphetamine. [Id. at

¶ 18].

         After Petitioner was arrested, he contacted his Georgia-based

distributor, Kory Farman, to confirm that Farman had gotten everything (any

leftover crystal methamphetamine) and that he was still entitled to a share of

the profits. [Id. at ¶¶ 15, 23]. Farman later told investigators that Petitioner

was his supply source for crystal methamphetamine and that he had moved

up to buying half a pound of drugs at a time. [Id. at ¶ 28]. Farman also

identified three other customers who bought from Petitioner, including the

CS. [Id.]. Farman also admitted that after Petitioner’s arrest, Farman had

retrieved over 2.2 pounds of crystal methamphetamine from Petitioner’s

property and sold it. [Id. at ¶ 29]. The person who bought the crystal

methamphetamine confirmed this sale. [Id. at ¶ 31].

         Petitioner’s estranged wife, Susan Harris, also confirmed that she had

found crystal methamphetamine at her residence on several occasions and


                                        2
had confronted Petitioner about it. [Id. at ¶¶ 24-27]. Investigators found

containers with trace amounts of crystal methamphetamine at her residence.

[Id. at ¶ 26].   Petitioner was charging $800 an ounce for the crystal

methamphetamine. [Id. at ¶ 23].

      In February 2016, Petitioner pled guilty pursuant to a written plea

agreement to Count Two of the Bill of Indictment.        [CR Doc. 19: Plea

Agreement]. As part of Petitioner’s plea agreement, the parties agreed that

a base offense level of 32 was appropriate; that no enhancement for playing

an aggravated role or obstruction of justice applied; and that Petitioner

should receive a three-level reduction for acceptance of responsibility. [Id.

at ¶ 7].   In exchange for Petitioner’s guilty plea to Count Two, the

Government agreed to dismiss Counts One and Three at the appropriate

time. [Id. at ¶ 2]. Petitioner waived the right to challenge his conviction or

sentence on direct appeal or in any post-conviction proceeding, except as to

claims of ineffective assistance of counsel or prosecutorial misconduct. [Id.

at ¶¶ 18-19].    After a plea hearing, the Magistrate Judge accepted

Petitioner’s guilty plea, finding that it was knowingly and voluntarily made.

[Id., Doc. 21: Acceptance and Entry of Guilty Plea].

      A probation officer prepared a presentence report, recommending in

accordance with the parties’ joint recommendations in the plea agreement


                                      3
that Petitioner’s total offense level was 29. [CR Doc. 26 at ¶ 48]. With a total

offense level of 29 and a criminal history category of VI, Petitioner’s advisory

guidelines range was calculated to be 151 to 188 months’ imprisonment. [Id.

at ¶¶ 76, 120]. In May 2016, this Court sentenced Petitioner to 151 months

of imprisonment, the low end of the advisory guidelines range. [CR Doc. 32:

Judgment].

      In May 2017, Petitioner filed a motion to vacate, arguing inter alia that

his counsel failed to file a notice of appeal despite Petitioner’s express

instruction to do so. [CR Doc. 34]. The Court granted Petitioner’s motion to

vacate in part and directed the entry of an Amended Judgment so as to allow

Petitioner to file a direct appeal. [CR Doc. 36]. The other claims raised by

Petitioner in his motion to vacate were dismissed without prejudice. [Id.].

Petitioner filed his direct appeal in August 2017. His appellate counsel filed

a motion pursuant to Anders v. California, 386 U.S. 738 (1967), certifying

that there were no meritorious issues for appeal, but questioning whether

this Court had correctly calculated Petitioner’s criminal history score. United

States v. Gonzalez, 711 F. App’x 183, 184 (2018).          The Fourth Circuit

affirmed Petitioner’s conviction and sentence. Id.

      Petitioner timely filed the present motion to vacate in October 2018,

arguing that his trial counsel provided ineffective assistance by failing to


                                       4
investigate whether the drugs that he allegedly distributed contained

methamphetamine before advising Petitioner to plead guilty; that his attorney

had a conflict of interest; and that the Government committed prosecutorial

misconduct. [Doc. 1 at 13-16]. The Government filed its response on

February 15, 2019. [Doc. 5].

II.    STANDARD OF REVIEW

       Rule 4(b) of the Rules Governing Section 2255 Proceedings provides

that courts are to promptly examine motions to vacate, along with “any

attached exhibits and the record of prior proceedings . . .” in order to

determine whether the petitioner is entitled to any relief on the claims set

forth therein. After examining the record in this matter, the Court finds that

the motion to vacate can be resolved without an evidentiary hearing based

on the record and governing case law. See Raines v. United States, 423

F.2d 526, 529 (4th Cir. 1970).

III.   DISCUSSION

       A.   Petitioner’s Ineffective Assistance of Counsel Claims

       The Sixth Amendment to the U.S. Constitution guarantees that in all

criminal prosecutions, the accused has the right to the assistance of counsel

for his defense.    See U.S. CONST. amend. VI.          To show ineffective

assistance of counsel, Petitioner must first establish a deficient performance


                                      5
by counsel and, second, that the deficient performance prejudiced him. See

Strickland v. Washington, 466 U.S. 668, 687-88 (1984). In making this

determination, there is “a strong presumption that counsel’s conduct falls

within the wide range of reasonable professional assistance.” Id. at 689; see

also United States v. Luck, 611 F.3d 183, 186 (4th Cir. 2010).

      Furthermore, in considering the prejudice prong of the analysis, the

Court “can only grant relief under . . . Strickland if the ‘result of the proceeding

was fundamentally unfair or unreliable.’” Sexton v. French, 163 F.3d 874,

882 (4th Cir. 1998) (quoting Lockhart v. Fretwell, 506 U.S. 364, 369 (1993)).

Under these circumstances, the petitioner “bears the burden of affirmatively

proving prejudice.” Bowie v. Branker, 512 F.3d 112, 120 (4th Cir. 2008). If

the petitioner fails to meet this burden, a “reviewing court need not even

consider the performance prong.” United States v. Rhynes, 196 F.3d 207,

232 (4th Cir. 1999), opinion vacated on other grounds, 218 F.3d 310 (4th Cir.

2000).

      Finally, to demonstrate prejudice in the context of a guilty plea, a

petitioner must show “a reasonable probability that, but for counsel’s errors,

he would not have pleaded guilty and would have insisted on going to trial.”

Hill v. Lockhart, 474 U.S. 52, 59 (1985).          In evaluating such a claim,

statements made by a defendant under oath at the plea hearing carry a


                                         6
“strong presumption of verity” and present a “formidable barrier” to

subsequent collateral attacks. Blackledge v. Allison, 431 U.S. at 73-74.

Indeed, “in the absence of extraordinary circumstances, the truth of sworn

statements made during a Rule 11 colloquy is conclusively established, and

a district court should dismiss . . . any § 2255 motion that necessarily relies

on allegations that contradict the sworn statements.”        United States v.

Lemaster, 403 F.3d at 221-22.

            1.    Petitioner’s Contention that Counsel Was Ineffective
                  for Advising Petitioner to Plead Guilty

      Petitioner first contends that his attorney was deficient for advising him

to plead guilty before counsel investigated whether the drugs Petitioner

distributed contained actual methamphetamine. [Doc. 1 at 14].

      Petitioner’s claim is without merit. The parties to the transactions

identified the drugs as crystal methamphetamine, and the drug prices were

consistent with that. A laboratory analysis also confirmed that the drugs at

issue in the controlled purchase contained methamphetamine. [CR Doc. 26

at ¶ 18]. Counsel was not deficient in advising Petitioner to plead guilty

where there was overwhelming evidence of his guilt from several people,

and positive field tests indicated the presence of actual methamphetamine.

Had the defense waited for additional testing, Petitioner ran the risk of facing



                                       7
an increased drug amount based on quantities of actual methamphetamine,

rather than a mixture and substance containing methamphetamine.

      Although Petitioner asserts that counsel “misrepresented material

facts “to induce him to plead guilty [Doc. 1 at 14], this assertion is conclusory

because he does not explain what these material facts were. United States

v. Dyess, 730 F. 3d 354, 359-60 (4th Cir. 2013) (claims based on vague and

conclusory assertions should be dismissed). Moreover, Petitioner has not

shown that it would have been objectively reasonable for him to proceed to

trial, nor can he point to any contemporaneous evidence that going to trial

was in fact his preference.

      Petitioner asserts that he was prejudiced because his sentence was

based on drug quantities in excess of the amounts specified in the Bill of

Indictment and because not all the drugs for which he was held responsible

were tested. [Doc. 1 at 14]. These arguments are meritless. Under the

Sentencing Guidelines, drug weights from uncharged or dismissed conduct

can be considered relevant conduct for sentencing purposes. See U.S.S.G.

§ 1B1.3; United States v. Jones, 31 F.3d 1304 (4th Cir. 1994); United States

v. Miranda, 381 F. App’x 258, 260 (4th Cir. 2010); Shuff v. United States, No.

3:14cv336, 2014 WL 4829056, at *5 (W.D.N.C. Sept. 29, 2014). Thus,

Petitioner was properly held responsible for the total amount of drugs relating


                                       8
to his drug activity, regardless of the counts against him. Further, Petitioner

cannot demonstrate prejudice by the failure to test all the drugs at issue. As

noted above, there was ample evidence from the statements of the

participants in the transactions to establish that the substances involved

contained methamphetamine.

      By pleading guilty, Petitioner obtained a concession from the

Government that it would not seek an upward adjustment for Petitioner

having asked Farman to distribute the remaining methamphetamine after

Petitioner was arrested. [See CR Doc. 2 at ¶ 7; CR Doc. 26 at ¶ 32].

Additionally, Petitioner received a three-level reduction for acceptance of

responsibility, a benefit he would not have received had he proceeded to

trial. [CR Doc. 26 at ¶¶ 46-48].

      For all these reasons, the Court concludes that Petitioner has not

demonstrated prejudice resulting from counsel’s performance.

            2.    Petitioner’s Contention that Counsel Was Ineffective
                  Based on a Conflict of Interest

       To establish ineffective assistance based on a conflict of interest, a

“petitioner must show (1) that his lawyer was under ‘an actual conflict of

interest’ and (2) that this conflict ‘adversely affected his lawyer’s

performance.’” United States v. Nicholson, 475 F.3d 241, 249 (4th Cir. 2007)

(quoting Cuyler v. Sullivan, 446 U.S. 335, 348 (1980)). It is not sufficient to
                                      9
show the mere possibility of a conflict; rather, a petitioner must show that an

actual conflict existed. “To establish an actual conflict of interest, [Petitioner]

‘must show that [his] interests diverged with respect to a material factual or

legal issue or to a course of action.” Id. (quoting Gilbert v. Moore, 134 F.3d

642, 652 (4th Cir. 1998) (en banc)). To show that the conflict adverse

affected counsel’s performance, Petitioner must show three things: (1) there

was a “plausible alternative defense strategy or tactic” that counsel could

have pursued; (2) “the alternative strategy or tactic was objectively

reasonable” based on the facts of the case known by the attorney when the

tactical decision was made; and (3) “counsel’s failure to pursue that strategy

or tactic was linked to the actual conflict.” Mickens v. Taylor, 240 F.3d 348,

361 (4th Cir. 2001) (en banc).

        Petitioner asserts that his counsel had an actual conflict of interest

because he was representing Petitioner while he also was representing

Jamie Swartz, Petitioner’s fiancé. [Doc. 1 at 14-15]. He contends that

Swartz was a cooperating witness for the Government in the case against

him.1     [Id. at 15].     Petitioner argues that his attorney intentionally




1 Swartz was convicted in an unrelated case and was sentenced to 70 months’
imprisonment in March 2016. [CR Doc. 26 at ¶ 98]; see also United States v. Swartz, No.
1:15-cr-00068-MOC-3 (W.D.N.C.). Although Petitioner originally received appointed
counsel, he eventually retained the same counsel as Swartz. [CR Docs. 5, 11-13].
                                          10
misrepresented the impact and terms of his plea offer and induced him to

plead guilty to an enhanced sentence of which he is innocent to prevent him

from going to trial and losing him as a client. [Id.].

      Petitioner does not explain how his attorney misrepresented the impact

and terms of his plea offer, and Petitioner’s own plea hearing testimony

belies this contention. Thus, this contention will be dismissed as conclusory.

See Dyess, 730 F.3d at 359-60.              Additionally, as discussed above,

Petitioner’s contention that he is innocent of the charge of distribution of

methamphetamine is without merit.           Given the overwhelming evidence

against Petitioner and the benefits he received from the plea agreement,

proceeding to trial would not have been objectively reasonable.

      Because Petitioner has not identified any plausible alternative defense

strategy or tactic that counsel could have pursued, this ineffective assistance

claim fails. See Mickens, 240 F.3d at 361.

      B.    Petitioner’s Claim of Prosecutorial Misconduct

      In his last claim, Petitioner argues that the Assistant United States

Attorney misrepresented to the grand jury that Petitioner distributed

methamphetamine. [Doc. 1 at 15].

      To establish prosecutorial misconduct, a defendant must demonstrate:

(1) that the conduct of the prosecutor was improper, and (2) that the improper


                                       11
conduct prejudicially affected his substantial rights so as to deprive him of a

fair trial. See United States v. Mitchell, 1 F.3d 235, 240 (4th Cir. 1993). Here,

ample evidence existed -- based on the officers’ investigation, the

statements of participants, and the testing of the substances seized -- that

Petitioner was distributing not only methamphetamine, but also crystal

methamphetamine. Petitioner’s claim that the prosecutor misrepresented

the nature of the substance distributed by Petitioner is simply baseless.

Accordingly, Petitioner has not shown prosecutorial misconduct, and this

claim will be dismissed.

IV.   CONCLUSION

      For the reasons stated herein, the Court denies and dismisses the

motion to vacate.

      The Court further finds that Petitioner has not made a substantial

showing of a denial of a constitutional right. See generally 28 U.S.C. §

2253(c)(2); see also Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003) (in

order to satisfy § 2253(c), a “petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims

debatable or wrong”) (citing Slack v. McDaniel, 529 U.S. 473, 484-85

(2000)). Petitioner has failed to demonstrate both that this Court’s dispositive

procedural rulings are debatable, and that the Motion to Vacate states a


                                       12
debatable claim of the denial of a constitutional right. Slack v. McDaniel, 529

U.S. at 484-85. As a result, the Court declines to issue a certificate of

appealability. See Rule 11(a), Rules Governing Section 2255 Proceedings

for the United States District Courts, 28 U.S.C. § 2255.

                                    ORDER

      IT IS, THEREFORE, ORDERED that Petitioner’s Section 2255 Motion

to Vacate, Set Aside, or Correct Sentence [Doc. 1] is DENIED and

DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules

Governing Section 2255 Proceedings, the Court declines to issue a

certificate of appealability.

      IT IS SO ORDERED.

                                Signed: March 5, 2019




                                          13
